            Case 3:20-cv-00305-RFC Document 1 Filed 12/07/20 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION

 MAYRA BARRAZA-ESPARZA,                       §
                                              §
        Plaintiff,                            §
                                              §
 v.                                           §      CIVIL ACTION NO. _____
                                              §
 REX ANTHONY THURMAN and                      §      JURY
 SMITHART TRUCKING, INC.                      §
                                              §
        Defendants.                           §


      DEFENDANTS REX ANTHONY THURMAN'S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. § 1441, Defendant, Rex Anthony Thurman

("Defendant"), hereby file this Notice of Removal in order to effectuate removal to this

Court, the state court action described in Paragraph 1 below. Pursuant to 28 U.S.C.

§ 1446(a), Defendant sets forth the following "short and plain statement of the

grounds for removal."

                            A.     THE REMOVED CASE

       1.      The removed case is a civil action filed with the El Paso County District

Clerk, on October 21, 2020, styled Mayra Barraza-Esparza v. Rex Anthony Thurman

and Smithart Trucking, Inc., Cause No. 2020DCV3414.

               B.    DOCUMENTS FROM THE REMOVED ACTION

       2.      Pursuant to Federal Rule of Civil Procedure 81 and 28 U.S.C. 1446(a),

Defendant attaches a copy of all process, pleadings, and orders served upon

Defendant, as required by 28 U.S.C. § 1446(a) as Exhibit "A" to this Notice of

DEFENDANT REX ANTHONY THURMAN'S NOTICE OF REMOVAL
PAGE 1 OF 5                                                           7463944v1 (70156.00039)
           Case 3:20-cv-00305-RFC Document 1 Filed 12/07/20 Page 2 of 5




Removal. Additionally, Defendant is simultaneously filing a separately signed

Disclosure Statement that complies with Federal Rule of Civil Procedure 7.1.

                            C.     REMOVAL IS TIMELY

      3.      Plaintiff, Mayra Barraza-Esparza ("Plaintiff"), filed the present civil suit

against Defendant with the El Paso County District Clerk, who assigned the case to

168th Judicial District Court of El Paso County, Texas (the "state court") on October

21, 2020. Defendant was served with Plaintiff's Original Petition ("the Petition") on

November 6, 2020. In the Petition, Plaintiff asserts a negligence-based cause of action

and claims for personal injury damages against Defendants.

      4.      Defendant filed his original Notice of Removal within thirty days after

receiving papers indicating that the present lawsuit was filed in the state court, and

subsequently became removable to the United States District Court for the Western

District of Texas. Defendant, therefore, contends that this removal was and is timely

made.1

                             D.     VENUE IS PROPER

      5.      The United States District Court for the Western District of Texas, El

Paso Division, is the proper venue for removal of the state court action pursuant to

28 U.S.C. § 1441(a) because the state court is located within the jurisdiction of the

United States District Court for the Western District of Texas, El Paso Division.

                  E.     DIVERSITY OF CITIZENSHIP EXISTS

      6.      This is a civil action that falls under this Court's original jurisdiction



1
 See, 28 U.S.C. § 1446(b)(3).
DEFENDANT REX ANTHONY THURMAN'S NOTICE OF REMOVAL
PAGE 2 OF 5                                                            7463944v1 (70156.00039)
              Case 3:20-cv-00305-RFC Document 1 Filed 12/07/20 Page 3 of 5




pursuant to 28 U.S.C. § 1332 and is one that may be removed to this Court based on

diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and 1446.

         7.      As admitted in the Petition, "Plaintiff is a resident of El Paso County,

Texas."2 Therefore, Defendant contends that Plaintiff is domiciled in, and is a citizen

of, the State of Texas.

         8.      Defendant, Rex Anthony Thurman is a resident of and is domiciled in

Sandoval County, New Mexico. Therefore, Defendant, Rex Anthony Thurman, is a

citizen of the State of New Mexico.

         9.      Defendant Smithart Trucking is a foreign corporation formed under the

laws of the State of New Mexico. Defendant's primary place of business is also in the

State of New Mexico. Pursuant to 28 U.S.C. § 1332(c)(1), Defendant is not a citizen of

the State of Texas. Rather, Defendant is a citizen of the State of New Mexico.

         10.     Because Plaintiff is a citizen of the State of Texas and Defendants are

citizens of New Mexico, complete diversity of citizenship exists pursuant to 28 U.S.C.

§ 1332.

    F.    THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

         11.     In her Petition, Plaintiff states that she seeks "monetary relief of

$1,000,000 or less but more than $250,000."3 As such, Plaintiff's Petition clearly

establishes her intent to recover damages in excess of this Court's minimum

jurisdictional limits of $75,000, exclusive of interest and costs.




2
  See, Plaintiff's Petition at 1, a true and correct copy of which is attached hereto within Exhibit "A"
and incorporated herein.
3
  See, id. at 2.
DEFENDANT REX ANTHONY THURMAN'S NOTICE OF REMOVAL
PAGE 3 OF 5                                                                          7463944v1 (70156.00039)
         Case 3:20-cv-00305-RFC Document 1 Filed 12/07/20 Page 4 of 5




      12.    Based on the aforementioned facts, the current state court action may

be removed to the United States District Court for the Western District of Texas, El

Paso Division, by Defendants in accordance with the provisions of 28 U.S.C. § 1441(a)

because: (i) this action is a civil action pending within the jurisdiction of the United

States District Court for the Western District of Texas; (ii) this action is between

citizens of different states; and (iii) the amount in controversy will exceed $75,000,

exclusive of interest and costs.

                      G.     FILING OF REMOVAL PAPERS

      13.    Pursuant to 28 U.S.C. § 1446(d), Defendant provided written notice of

the filing of its original Notice of Removal to all counsel of record, and Defendant filed

a copy of the original notice of removal with the clerk of the state court where this

action was originally commenced.

                                   H.   CONCLUSION

      14.    Defendant hereby removes the above-captioned action from the 168th

Judicial District Court of El Paso County, Texas, and requests that further

proceedings be conducted in the United States District Court for the Western District

of Texas, El Paso Division, as provided by law.




DEFENDANT REX ANTHONY THURMAN'S NOTICE OF REMOVAL
PAGE 4 OF 5                                                            7463944v1 (70156.00039)
         Case 3:20-cv-00305-RFC Document 1 Filed 12/07/20 Page 5 of 5




                                        Respectfully submitted,

                                        MAYER LLP

                                        By:    /s/ Brian J. Fisher
                                              Brian J. Fisher
                                              Texas Bar No. 24032178
                                              Email: BFisher@mayerllp.com

                                        9400 Holly Ave. NE, Building 3B
                                        Albuquerque, New Mexico 87122
                                        Telephone: 505.317.5175
                                        Facsimile: 505.595.1415

                                        ATTORNEY FOR DEFENDANT REX
                                        ANTHONY THURMAN



                          CERTIFICATE OF SERVICE

       This is to certify that on the 7th day of December 2020, a true and correct copy
of the foregoing has been forwarded to all counsel of record, as follows:

        Via ECF
        Gabriel Perez
        Texas Bar No. 24063580
        e-mail: gabrielperez@omhplaw.com
        609 Myrtle Ave., Suite 100
        El Paso, Texas 79901
        915-542-1883


                                                /s/ Brian J. Fisher
                                                       Brian J. Fisher




DEFENDANT REX ANTHONY THURMAN'S NOTICE OF REMOVAL
PAGE 5 OF 5                                                          7463944v1 (70156.00039)
